Name: 88/549/EEC: Commission Decision of 19 October 1988 on improving the efficiency of agricultural structures in Italy (Apulia) in accordance with Council Regulation (EEC) No 797/85 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  economic policy;  agricultural policy
 Date Published: 1988-11-08

 Avis juridique important|31988D054988/549/EEC: Commission Decision of 19 October 1988 on improving the efficiency of agricultural structures in Italy (Apulia) in accordance with Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) Official Journal L 303 , 08/11/1988 P. 0029 - 0030*****COMMISSION DECISION OF 19 OCTOBER 1988 OM IMPROVING THE EFFICIENCY OF AGRICULTURAL STRUCTURES IN ITALY ( APULIA ) IN ACCORDANCE WITH COUNCIL REGULATION ( EEC ) NO 797/85 ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 88/549/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY, HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 797/85 OF 12 MARCH 1985 ON IMPROVING THE EFFICIENCY OF AGRICULTURAL STRUCTURES ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 1137/88 ( 2 ), AND IN PARTICULAR ARTICLE 25 ( 3 ) THEREOF, WHEREAS, IN ACCORDANCE WITH ARTICLE 24 ( 4 ) OF REGULATION ( EEC ) NO 797/85, THE ITALIAN GOVERNMENT HAS FORWARDED APULIA REGION DECISION NO 716 OF 28 JANUARY 1988 ON THE IMPLEMENTATION OF REGULATION NO 797/85; WHEREAS, IN ACCORDANCE WITH ARTICLE 25 ( 3 ) OF REGULATION ( EEC ) NO 797/85, THE COMMISSION MUST DECIDE WHETHER THE CONDITIONS FOR A FINANCIAL CONTRIBUTION BY THE COMMUNITY TO THE COMMON MEASURE REFERRED TO IN ARTICLE 1 OF THAT REGULATION ARE SATISFIED IN THE LIGHT OF THE COMPATIBILITY OF THE SAID PROVISIONS WITH THE ABOVEMENTIONED REGULATION, AND HAVING REGARD TO THE OBJECTIVES OF THE LATTER AND TO THE NEED FOR A PROPER CONNECTION BETWEEN THE VARIOUS MEASURES; WHEREAS THE AIDS PROVIDED FOR IN ARTICLE 4 OF REGULATION ( EEC ) NO 797/85 ARE RESERVED FOR FARMERS PRACTISING FARMING AS THEIR MAIN OCCUPATION WITHIN THE MEANING OF ARTICLE 2 ( 5 ) OF THAT REGULATION; WHEREAS, AS A CONSEQUENCE, POINT A ( 1 ) OF THE PROVISIONS FORWARDED MUST BE APPLIED IN SUCH A WAY THAT IN EACH CASE ITALY ACTUALLY VERIFIES WHETHER THAT CONDITION IS BEING OBSERVED; WHEREAS THE INVESTMENT AIDS GRANTED TO FARMERS NOT SUBMITTING A MATERIAL IMPROVEMENT PLAN ARE SUBJECT TO THE LIMITATIONS AND RESTRICTIONS PROVIDED FOR IN ARTICLE 8 ( 2 ), ( 3 ) AND ( 4 ) OF REGULATION ( EEC ) NO 797/85; WHEREAS THE REGIONAL AIDS REFERRED TO IN POINT C OF THE PROVISIONS FORWARDED MUST BE REVISED TO COMPLY WITH THE LIMITATIONS LAID DOWN IN ARTICLES 4 AND 8 ( 2 ) OF REGULATION ( EEC ) NO 797/85; WHEREAS, AS A CONSEQUENCE, THE REGION IS TO FORWARD A LIST OF TEXTS FROM REGIONAL LEGISLATION AND A SUMMARY TABLE GROUPING THE RATES OF INVESTMENT AIDS APPLYING, DEPENDING ON WHETHER OR NOT THERE IS A MATERIAL IMPROVEMENT PLAN; WHEREAS THE COMMUNITY'S FINANCIAL CONTRIBUTIONS TO THE SPECIAL AIDS FOR THE INSTALLATION OF YOUNG FARMERS PROVIDED FOR IN POINT G OF THE APULIA REGION PROVISIONS ARE MADE ONLY IN CASES SATISFYING THE CRITERIA LAID DOWN IN ARTICLE 7 ( 1 ) OF REGULATION ( EEC ) NO 797/85; WHEREAS, AS A CONSEQUENCE, ONLY AID GRANTED TO YOUNG FARMERS POSSESSING ONE OF THE DIPLOMAS REFERRED TO IN THE THIRD PARAGRAPH OF POINT 6 OF THE REGIONAL PROVISIONS OR WHO HAS FOLLOWED A COURSE REFERRED TO IN THE SECOND PARAGRAPH OF POINT 6 OF THE ABOVEMENTIONED PROVISIONS MAY BE REIMBURSED UNDER ARTICLE 7 OF THAT REGULATION; WHEREAS, SUBJECT TO THE ABOVE REMARKS, THE MEASURES PROVIDED FOR IN THE PROVISIONS FORWARDED MEET THE CONDITIONS AND OBJECTIVES OF REGULATION ( EEC ) NO 797/85; WHEREAS THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND ( EAGGF ) COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE, HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE PROVISIONS CONTAINED IN APULIA REGION DECISION NO 716 OF 28 JANUARY 1988, FORWARDED BY THE ITALIAN GOVERNMENT IN ACCORDANCE WITH ARTICLE 24 ( 4 ) OF REGULATION ( EEC ) NO 797/85, SATISFY THE CONDITIONS FOR A COMMUNITY FINANCIAL CONTRIBUTION TOWARDS THE COMMON MEASURE REFERRED TO IN ARTICLE 1 OF THAT REGULATION, SUBJECT TO THE FOLLOWING CONDITIONS : ( A ) ITALY SHALL ENSURE, PURSUANT TO POINT A ( 1 ) OF THE APULIA REGION PROVISIONS, THAT THE INVESTMENT AIDS ARE GRANTED ONLY TO FARMERS PRACTISING FARMING AS THEIR MAIN OCCUPATION WITHIN THE MEANING OF ARTICLE 2 ( 5 ) OF REGULATION ( EEC ) NO 797/85; ( B ) ITALY SHALL ENSURE THAT THE INVESTMENT AIDS GRANTED TO FARMERS NOT SUBMITTING A MATERIAL IMPROVEMENT PLAN TAKE ACCOUNT OF THE LIMITATIONS AND RESTRICTIONS LAID DOWN IN ARTICLE 8 ( 2 ), ( 3 ) AND ( 4 ) OF REGULATION ( EEC ) NO 797/85 . 2 . ITALY SHALL FORWARD TO THE COMMISSION A LIST OF INVESTMENT AIDS UNDER THE LAWS IN FORCE IN THE APULIA REGION WHICH ARE SUBJECT TO THE CONDITIONS LAID DOWN IN POINT G OF APULIA REGION DECISION NO 716 OF 28 JANUARY 1988 . 3 . THE COMMUNITY SHALL MAKE A FINANCIAL CONTRIBUTION TO AIDS FOR YOUNG FARMERS PROVIDED FOR IN POINT G OF THE APULIA REGION PROVISIONS ONLY IN CASES SATISFYING THE CRITERIA LAID DOWN IN ARTICLE 7 OF REGULATION ( EEC ) NO 797/85 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS, 19 OCTOBER 1988 . FOR THE COMMISSION FRANS ANDRIESSEN VICE-PRESIDENT ( 1 ) OJ NO L 93, 30 . 3 . 1985, P . 1 . ( 2 ) OJ NO L 108, 29 . 4 . 1988, P . 1 .